UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period endedMarch 31, 2009 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period fromto. COMMISSION FILE NUMBER: 001-33142 Physicians Formula Holdings, Inc. (Exact name of registrant as specified in its charter) Delaware 20-0340099 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1055 West 8th Street 91702 Azusa, California (Zip Code) (Address of principal executive offices) (626) 334-3395 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whetherthe registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filero Smaller reporting company o Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x The number of shares outstanding of the registrant’s common stock, par value $.01 per share, as ofMay 8, 2009, was 13,577,118. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION 1 Item 1. Financial Statements (UNAUDITED) 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 17 PART II. OTHER INFORMATION 17 Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 6. Exhibits 18 PART I. FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS PHYSICIANS FORMULA HOLDINGS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) (dollars in thousands, except share data) March 31, December 31, 2009 2008 ASSETS CURRENT ASSETS: Cash and cash equivalents $ 3 $ 620 Restricted cash 4,768 - Accounts receivable, net of allowance for bad debts of $1,052 and $838 26,332 29,186 Inventories 30,070 29,694 Prepaid expenses and other current assets 1,797 1,515 Income tax receivables 559 - Deferred income taxes—net 10,003 9,224 Total current assets 73,532 70,239 PROPERTY AND EQUIPMENT—Net 4,091 4,138 OTHER ASSETS—Net 3,942 2,838 INTANGIBLE ASSETS—Net 36,440 36,881 TOTAL $ 118,005 $ 114,096 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Bank overdraft $ 565 $ - Accounts payable 11,318 11,212 Accrued expenses 1,396 1,523 Trade allowances 8,651 4,580 Sales returns reserve 9,951 12,613 Income taxes payable - 1,675 Line of credit borrowings 24,107 7,935 Current portion of long-term debt - 10,500 Total current liabilities 55,988 50,038 OTHER LONG-TERM LIABILITIES 984 1,022 DEFERRED INCOME TAXES—NET 10,882 11,475 COMMITMENTS AND CONTINGENCIES (NOTE 9) STOCKHOLDERS' EQUITY: SeriesA preferred stock, $.01 par value—10,000,000shares authorized, no shares issued and outstanding - - Common stock, $.01 par value—50,000,000shares authorized, 13,577,118 shares issued and outstanding 136 136 Additional paid-in capital 59,272 58,968 Retained deficit (9,257 ) (7,543 ) Total stockholders' equity 50,151 51,561 TOTAL $ 118,005 $ 114,096 See notes to condensed consolidated financial statements. -1- PHYSICIANS FORMULA HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (dollars in thousands, except per share data) Three Months Ended March 31, 2009 2008 NET SALES $ 20,174 $ 42,661 COST OF SALES 10,431 18,946 GROSS PROFIT 9,743 23,715 SELLING, GENERAL AND ADMINISTRATIVE EXPENSES 12,774 14,876 (LOSS) INCOME FROM OPERATIONS (3,031 ) 8,839 INTEREST EXPENSE-NET 208 358 OTHER EXPENSE 57 87 (LOSS) INCOME BEFORE INCOME TAXES (3,296 ) 8,394 (BENEFIT) PROVISION FOR INCOME TAXES (1,582 ) 3,375 NET (LOSS) INCOME $ (1,714 ) $ 5,019 NET (LOSS) INCOME PER COMMON SHARE: Basic $ (0.13 ) $ 0.36 Diluted $ (0.13 ) $ 0.34 WEIGHTED-AVERAGE COMMON SHARES OUTSTANDING: Basic 13,577,118 14,095,834 Diluted 13,577,118 14,579,437 See notes to condensed consolidated financial statements. -2- PHYSICIANS FORMULA HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) (dollars in thousands) Three Months Ended March 31, 2009 2008 CASH FLOWS FROM OPERATING ACTIVITIES: Net (loss) income $ (1,714 ) $ 5,019 Adjustments to reconcile net (loss) income to net cashprovided by operating activities: Depreciation and amortization 848 712 Unrealized exchange rate (loss) gain (144 ) 317 Deferred income taxes (1,372 ) 670 Provision for bad debts 214 18 Amortization and write-off of debt issuance costs 36 9 Recognition of stock-based compensation 286 591 Tax benefit on exercise of stock options - (2 ) Changes in operating assets and liabilities: Accounts receivable 2,784 (3,226 ) Inventories (358 ) 3,819 Prepaid expenses and other current assets (282 ) (53 ) Other assets - 5 Accounts payable 152 (3,792 ) Accrued expenses, trade allowances and sales returns reserve 1,282 459 Income taxes payable/receivable (2,234 ) (456 ) Other long-term liabilities 4 - Net cash(used in) provided by operating activities (498 ) 4,090 CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment (320 ) (308 ) Other assets (1,261 ) - Restricted cash (4,768 ) - Net cash used in investing activities (6,349 ) (308 ) CASH FLOWS FROM FINANCING ACTIVITIES: Paydowns of term loans - (1,125 ) Net borrowings (paydowns) under line of credit 5,672 (2,656 ) Debt issuance costs (7 ) - Tax benefit on exercise of stock options - 2 Cash overdraft 565 - Net cash provided by (used in) financing activities 6,230 (3,779 ) NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS (617 ) 3 CASH AND CASH EQUIVALENTS—Beginning of period 620 - CASH AND CASH EQUIVALENTS—End of period $ 3 $ 3 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION—Cash paid during the period for: Interest $ 182 $ 436 Income taxes $ 2,020 $ 3,161 SUPPLEMENTAL DISCLOSURE OF NON-CASH OPERATING, INVESTING AND FINANCING ACTIVITIES - The Company had accounts payable of $51 and $62 outstanding as of March 31, 2009 and 2008, respectively, relating to purchases of property and equipment. In addition, the Company incurred costs of $150 associated with obtaining the fourth amendment to thesenior credit agreement onMarch30, 2009. These costswere recorded as part of current assets and the related liability was included in accounts payable. Finally, the Company replaced its previously outstanding borrowings of $10,500 under its term loans with borrowings under the revolving credit facility in connection with the fourth amendment to the senior credit agreement on March 30, 2009. See notes to condensed consolidated financial statements. -3- PHYSICIANS FORMULA HOLDINGS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.ORGANIZATION AND BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements include the accounts of Physicians Formula Holdings,Inc., a Delaware corporation (the "Company," "we" or "our"), and its wholly owned subsidiary, Physicians Formula,Inc., a New York corporation ("Physicians"), and its wholly owned subsidiaries, Physicians Formula Cosmetics,Inc., a Delaware corporation,and Physicians Formula DRTV, LLC, a Delaware limited liability company. The Company develops, markets, manufactures and distributes innovative, premium-priced products for the mass market channel. The Company’s products include face powders, bronzers, concealers, blushes, foundations, eye shadows, eyeliners, brow makeup and mascaras. The Company sells its products to mass market retailers such as Wal-Mart, Walgreens, Target, CVS,and Rite Aid. The accompanying condensed consolidated balance sheet as ofMarch 31,2009, the condensed consolidated statements ofoperations for the threemonths endedMarch 31, 2009 and 2008and the condensed consolidated statements of cash flows for thethreemonths ended March 31, 2009 and 2008 are unaudited. These unaudited condensedconsolidated interim financial statements have been prepared in accordance with accounting principlesgenerally acceptedin the United States of America ("GAAP"), the instructions to Quarterly Reports on Form 10-Qand Article 10 of Regulation S-X. In the opinion of the Company’s management, the unaudited condensed consolidated interim financial statements include all adjustments of a normal recurring nature necessary for the fair presentation of the Company’s financial position as of March 31, 2009, its results of operations for the threemonths endedMarch 31, 2009 and 2008, and its cash flows for thethree months endedMarch 31, 2009 and 2008. The results for the interim periods are not necessarily indicative of the results to be expected for any future period or for the fiscal year ending December 31, 2009. The condensed consolidated balance sheet as of December 31, 2008 has been derived from the audited consolidated balance sheet as of that date. These condensed consolidated interim financial statements should be read in conjunction with the Company’s audited financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2008. Liquidity— Our senior credit agreement required us to comply with financial covenants, including a maximum total leverage ratio, a minimum fixed charge coverage ratio and a minimum tangible net worth requirement.On March 30, 2009, we entered into an amendment to the senior credit agreement.The amendmentconverted the entire seniorcredit facility, which previously consisted of an amortizing term loan and a revolvingcredit facility, into an asset-based revolving credit facility subject to alimitation on availability under a borrowing base formula, which reduced the overall availability under the senior credit agreement, increased the applicable margin on interest rates for borrowings, restricted deposits madeinto certain of our Canadian cash accountsandshortened the term of the credit facility to March 2010.
